Citation Nr: 0106575	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00 05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease with hypertension, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to March 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the noncompensable evaluation 
for service-connected hypertension and granted service 
connection for hiatal hernia with gastroesophageal reflux 
disease and tinea versicolor and assigned 10 percent and 
noncompensable evaluations respectively, effective March 5, 
1996.  In a January 2000 rating decision, the RO granted a 
10 percent evaluation, effective April 28, 1999, and 
reclassified the disability as coronary artery disease with 
hypertension.

The veteran's claims for service connection for a stomach 
disorder and tinea versicolor were initially denied in a 
December 1996 rating decision.  The veteran appealed the 
denial of such claims.  Following the grant of service 
connection for hiatal hernia with gastroesophageal reflux 
disease and tinea versicolor in the August 1999 rating 
decision, the veteran did not file a notice of disagreement, 
and thus those claims are no longer on appeal.  See Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).


REMAND

In August 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran's representative stated the veteran would be 
submitting additional private medical records and asked to 
have the record kept open for a period of 60 days to allow 
time to obtain and submit the private medical records.

In December 2000, the Board received VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, wherein the veteran gave 
permission to obtain the private medical records, which he 
had identified at the August 2000 Board hearing.  He also 
submitted a waiver of initial review by the RO.  Therefore, 
the records identified by the veteran at the August 2000 
Board hearing have not been associated with the claims file.

The Board notes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim before VA and expanded the VA's duty 
to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  If the Secretary is 
unable to obtain all of the relevant records, the Secretary 
is to notify the claimant that the Secretary is unable to 
obtain the records and is to state the efforts that were 
taken to obtain those records and describe any further action 
that the Secretary will take with respect to the claim.

The Board finds that a remand to attempt to obtain the 
additional private medical records identified by the veteran 
at the August 2000 Board hearing must be made prior to the 
Board's adjudicating the claim.  Specifically, the veteran 
has claimed that he has received private medical treatment 
from three private physicians related to his coronary artery 
disease with hypertension.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his coronary 
artery disease with hypertension.  After 
securing the necessary authorizations and 
using the authorizations the veteran has 
provided, the RO should request copies of 
all indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for 
coronary artery disease with hypertension, 
to include consideration of an 
extraschedular evaluation for such 
disability.

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

